Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 1 of 9 PageID #: 442



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

 CORDELL ALLEN MINOR,

             Petitioner,

 v.                                                Civ. Action No. 1:19-CV-222
                                                              (Kleeh)

 PAUL ADAMS,

             Respondent.

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

       Pending before the Court is a Report and Recommendation

 (“R&R”) entered by United States Magistrate Judge Michael J.

 Aloi (the “Magistrate Judge”). For the reasons discussed herein,

 the Court adopts the R&R in full.

                             I.       PROCEDURAL HISTORY

       On December 11, 2019, the Petitioner, Cordell Allen Minor

 (“Petitioner”),       filed      a   Petition     for    Writ    of   Habeas   Corpus

 Pursuant to 28 U.S.C. § 2241 (the “Petition”). ECF No. 1. He

 alleges that his 2016 conviction for being a felon in possession

 of a firearm has been invalidated by Rehaif v. United States,

 139 S. Ct. 2191 (2019). On January 21, 2020, Petitioner filed a

 motion   for    preliminary          injunction    and    temporary     restraining

 order.   ECF    No.   15.     On     March   9,   2020,    the   Magistrate    Judge

 entered his R&R on the motion, recommending that it be denied.
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 2 of 9 PageID #: 443
 MINOR V. ADAMS                                                          1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

 ECF No. 20. Petitioner filed objections to the R&R on March 18,

 2020. ECF No. 23.

                           II.       STANDARD OF REVIEW

        When reviewing a magistrate judge’s R&R, the Court must

 review de novo only the portions to which an objection has been

 timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

 adopt,    without   explanation,           any    of   the    magistrate       judge’s

 recommendations”         to        which       there    are      no         objections.

 Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

 Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

 1983)). Courts will uphold portions of a recommendation to which

 no objection has been made unless they are clearly erroneous.

 See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

 315 (4th Cir. 2005).

                                       III. R&R

        In the R&R, the Magistrate Judge recommended that the Court

 deny     the   motion    for       preliminary     injunction         and    temporary

 restraining order. He found that Petitioner did not make a clear

 showing that he was likely to succeed on the merits.

        The R&R also stated that the parties had fourteen (14) days

 from     its   service        to    file    “specific        written        objections,

 identifying the portions of the Report and Recommendation to


                                            2
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 3 of 9 PageID #: 444
 MINOR V. ADAMS                                                                  1:19-CV-222

     MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
      [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
                 TEMPORARY RESTAINING ORDER [ECF NO. 15]

 which objection is made, and the basis of such objection.” The

 R&R       warned       that           “[f]ailure              to        file           written

 objections . . . shall constitute a waiver of de novo review by

 the    District    Court   and    a    waiver     of        appellate      review       by   the

 Circuit Court of Appeals.”

                                  IV.     OBJECTIONS

         Petitioner filed eight (8) pages of extensive objections.

 See ECF No. 23. For that reason, the Court will conduct a de

 novo review of the entire R&R.

                                  V.      DISCUSSION

         A preliminary injunction is “an extraordinary remedy that

 may only be awarded upon a clear showing that the plaintiff is

 entitled    to such relief.” Winter v.                      Nat.   Res.     Def. Council,

 Inc.,    555   U.S.   7,   22     (2008).      To       succeed       on    a       motion   for

 preliminary injunction, a plaintiff “must establish that he is

 likely to succeed on the merits, that he is likely to suffer

 irreparable harm in the absence of preliminary relief, that the

 balance of equities tips in his favor, and that an injunction is

 in the public interest.” 1 Id. at 20. The Court applies a more

 demanding      standard    when       analyzing         a    motion     for      preliminary

 injunction that requests action rather than preservation of the

 1
    The same standard            applies     to      a       motion    for       a    temporary
 restraining order.
                                            3
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 4 of 9 PageID #: 445
 MINOR V. ADAMS                                                        1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

 status quo. See Taylor v. Freeman, 34 F.3d 266, 269-70 (4th Cir.

 1994)    (stating    in   a    footnote       that    “[m]andatory       preliminary

 injunctive     relief     in   any    circumstance        is      disfavored,     and

 warranted only in the most extraordinary circumstances”).

         Here, Petitioner seeks action: release from incarceration.

 See     ECF   No.    15   at    1    (asking         Respondent     to    cease      in

 “intentionally confining” him, restraining him, imprisoning him,

 and “interfering with” his “freedom to move without restraint”).

 Without this relief, Petitioner contends that he is likely to

 suffer irreparable harm. Id. at 2.

         A petition for a writ of habeas corpus filed pursuant to 28

 U.S.C.    §   2241   is   intended     to     address     the     execution     of   a

 sentence, not its validity. In re Vial, 115 F.3d 1192, 1194 n.5

 (4th Cir. 1997). Prisoners who wish to challenge the validity of

 their convictions or sentences are required to do so pursuant to

 28 U.S.C. § 2255. See 28 U.S.C. § 2255. Nonetheless, § 2255

 provides a “savings clause” that allows a prisoner to challenge

 the validity of his conviction or sentence under § 2241 if he

 can show that § 2255 is “inadequate or ineffective to test the

 legality of his detention.” Id. § 2255(e).




                                           4
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 5 of 9 PageID #: 446
 MINOR V. ADAMS                                                1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

        The   Fourth    Circuit     has    established       the    following

 requirements to show that a § 2255 petition is inadequate or

 ineffective to test the legality of a conviction:

              (1) at the time of conviction, settled law
              of this circuit or of the Supreme Court
              established the legality of the conviction;

              (2) subsequent to the prisoner’s direct
              appeal   and   first   §  2255   motion, the
              substantive   law   changed  such   that the
              conduct of which the prison was convicted is
              deemed not to be criminal; and

              (3)   the   prisoner   cannot   satisfy   the
              gatekeeping provisions of § 2255 because the
              new rule is not one of constitutional law.

 In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000). In United

 States v. Wheeler, the Fourth Circuit broadened Jones to find

 “that § 2255(e) must provide an avenue for prisoners to test the

 legality of their sentences pursuant to § 2241, and Jones is

 applicable     to   fundamental    sentencing     errors,     as   well   as

 undermined convictions.” 886 F.3d 415, 428 (4th Cir. 2018). The

 court found that § 2255 is inadequate and ineffective to test

 the legality of a sentence when the following conditions are

 met:

              (1) at the time of sentencing, settled law
              of this circuit or the Supreme          Court
              established the legality of the sentence;

              (2) subsequent to       the prisoner's direct
              appeal and   first      §  2255   motion, the

                                      5
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 6 of 9 PageID #: 447
 MINOR V. ADAMS                                                          1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

              aforementioned   settled    substantive   law
              changed    and    was    deemed    to   apply
              retroactively on collateral review;

              (3) the prisoner is unable to meet the
              gatekeeping provisions of § 2255(h)(2) for
              second or successive motions; and

              (4) due to this retroactive change, the
              sentence now presents an error sufficiently
              grave to be deemed a fundamental defect.

 Id. at 429.

       Importantly, § 2255(e) “commands the district court not to

 entertain     a    §   2241    petition     that   raises     a   claim   ordinarily

 cognizable        in   the    petitioner’s      first   §    2255      motion    except

 in . . . exceptional           circumstance[s].”        Id.       at    425     (citing

 Williams v. Warden, 713 F.3d 1332, 1338 (11th Cir. 2013)). In

 fact, the Fourth Circuit has found that “Congress intended to,

 and unambiguously did strip the district court of the power to

 act . . . unless the savings clause applies.” Wheeler, 886 F.3d

 at 426 (citing Williams, 713 F.3d at 1339). As this Court has

 noted, “it is clear the Fourth Circuit contemplated a situation

 in which a prisoner is imprisoned for an offense which is no

 longer   a    crime.”        Swindle   v.    Hudgins,       5:19-CV-300,        2020   WL

 469660, at *2 (N.D.W. Va. Jan. 29, 2020).

       Here,       Petitioner    alleges     that   he   is    entitled     to     relief

 under the savings clause. He argues that his 2016 conviction for


                                             6
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 7 of 9 PageID #: 448
 MINOR V. ADAMS                                                            1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

 being a felon in possession of a firearm, in violation of 18

 U.S.C.       §§    922(g)(1)      and    924(a)(2),      has    been   invalidated        by

 Rehaif v. United States. In Rehaif, the Supreme Court of the

 United       States      held    that    “in   a   prosecution       under    18   U.S.C.

 § 922(g) and § 924(a)(2), the Government must prove both that

 the defendant knew he possessed a firearm and that he knew he

 belonged          to   the   relevant      category       of    persons   barred        from

 possessing a firearm.” 139 S. Ct. at 2200. Before Rehaif, the

 defendant         need   not     have    knowledge       that   he   belonged      to   the

 prohibited class.

         In    reviewing         the     record,    the    Court      agrees   with       the

 Magistrate Judge that Petitioner has not shown a likelihood of

 success       on       the   merits.      Specifically,         Petitioner      has     not

 established that he can satisfy the second element of Jones.

 Courts in the Fourth Circuit have analyzed similar post-Rehaif

 § 2241 petitions filed by individuals convicted under § 922(g)

 pre-Rehaif. These courts have found that the savings clause did

 not apply because the conduct for which the petitioners were

 convicted — being felons in possession of firearms — remains

 illegal. See, e.g., Swindle v. Hudgins, No. 5:19-cv-300, 2020 WL

 469660, at *3 (N.D.W. Va. Jan. 29, 2020) (“Here, the crimes for

 which        petitioner         was   convicted      remain       criminal    offenses;


                                                7
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 8 of 9 PageID #: 449
 MINOR V. ADAMS                                                             1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

 accordingly, he cannot satisfy the second prong of Jones.”);

 Taylor    v.    Huggins,     No.    5:19-cv-291,          2019    WL   6481799,     at    *3

 (N.D.W. Va. Nov. 5, 2019) (“Even if Petitioner satisfied the

 first and third elements of Jones, the crime for which he was

 convicted remains a criminal offense, and, therefore, he cannot

 satisfy        the     second      element         of      Jones.”)       (Report        and

 Recommendation), adopted by 2019 WL 6467823 (N.D.W. Va. Dec. 2,

 2019). For those reasons, Petitioner has failed to establish

 that he will be successful on the merits.

        As discussed above, mandatory preliminary injunctive relief

 is    disfavored.      Petitioner’s       situation        does    not    constitute      an

 extraordinary         circumstance       in    which      it     should   be   provided.

 Because Petitioner has failed to satisfy the first element under

 Winter,    he    is    not   entitled         to   a     preliminary      injunction      or

 temporary restraining order. The Court, therefore, does not need

 to analyze the remaining elements.

                                    VI.    CONCLUSION

        For the reasons discussed above, the Court ORDERS that the

 R&R    [ECF     No.   20]    is    ADOPTED,        and    Petitioner’s      motion       for

 preliminary injunction and temporary restraining order is DENIED

 [ECF No. 15].

        It is so ORDERED.


                                               8
Case 1:19-cv-00222-TSK-MJA Document 36 Filed 05/14/20 Page 9 of 9 PageID #: 450
 MINOR V. ADAMS                                                1:19-CV-222

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20] AND DENYING MOTION FOR PRELIMINARY INJUNCTION AND
              TEMPORARY RESTAINING ORDER [ECF NO. 15]

       The Clerk is directed to transmit copies of this Memorandum

 Opinion and Order to counsel of record via email and to the pro

 se Petitioner via certified mail, return receipt requested.

       DATED: May 14, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      9
